Citation Nr: 0617964	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-01 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to the assignment of an initial compensable 
rating for degenerative disc disease of the lumbar spine from 
January 14, 2002 through September 25, 2003, and to a rating 
in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to 
January 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision issued in January 
2003, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which, in pertinent 
part, granted service connection for degenerative disc 
disease of the lumbar spine, and assigned a noncompensabe 
evaluation.  The veteran appealed for the assignment of a 
higher (compensable) rating.

In January 2004, the veteran entered a substantive appeal, on 
a VA Form 9, and elected to have the case decided without a 
hearing.

The Board notes that, inasmuch as this claim arises from an 
original grant of entitlement to compensation, the provisions 
of Fenderson v. West, 12 Vet. App. 119 (1999), whereby 
"staged" ratings can be assigned on a claim for increased 
compensation arising from an original grant of service 
connection, are for application.

During the pendency of this appeal, by a decision dated in 
September 2004, the RO increased the veteran's rating for 
degenerative disc disease of the lumbar spine to 10 percent, 
effective from September 26, 2003.  As a 10 percent 
evaluation is not the maximum rating available for this 
disability, the veteran has not withdrawn his appeal or 
indicated his satisfaction with the 10 percent rating, and 
the issue of whether a compensable rating is warranted prior 
to September 26, 2003 is still pending, the appeal continues.  
AB v. Brown, 6 Vet App. 35 (1993).  In view of the effective 
date assigned by this latter RO rating decision, the issue 
currently in appellate status is entitlement to the 
assignment of an initial compensable rating for degenerative 
disc disease of the lumbar spine from January 14, 2002 
through September 25, 2003 and to a rating in excess of 10 
percent thereafter.

The Board notes that the veteran also perfected an appeal as 
to the issue of entitlement to service connection for a 
medial meniscal tear of the left knee.  During the pendency 
of the appeal, the RO, in a November 2004 rating decision, 
granted service connection for a medial meniscal tear of the 
left knee.  Since the veteran has not disagreed with the 
rating or effective date assigned for the disability, an 
issue pertaining to a medial meniscal tear of the left knee 
is no longer in appellate status.  See, e.g., Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his degenerative disc disease of 
the lumbar spine has worsened since the last VA examination 
and, thus his disability is more disabling than currently 
evaluated.

The veteran's most recent VA medical examination for the 
purpose of evaluating the severity of his degenerative disc 
disease of the lumbar spine was in April 2002.  The VA 
examination report did not discuss the effects of 
fatigability on the limitation of the veteran's range of 
motion, or the subjective level of pain related by the 
veteran on a scale of 1 to 10, nowhere did the report express 
whether limitation of motion determinations were made with 
consideration of pain on motion.  A new VA examination taking 
into account the veteran's VA treatment records and 
evaluation the level of functional impairment due to such 
factors as pain, incoordination, and weakness is required for 
a determination on the merits of this case.  See 38 C.F.R. § 
5103A(d); See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45, and 4.59.

Additionally, a review of the post-service medical reports 
submitted since the April 2002 VA examination, reveal new 
symptomatology, to include complaints of radicular pain, and 
a December 2003 CT scan of the spine that reveals slight disc 
bulging at L3-L4, L4-L5, and L5-S1.  Thus there is evidence 
indicating that his condition may have worsened.  The post-
service medical reports also reflect that in March 2005, the 
veteran was seen for an acute right paralumbar muscular 
strain, related to a work incident.

Given the lack of adequate findings in the previous VA 
examination report, the veteran's contention that his 
degenerative disc disease of the lumbar spine has worsened 
since the last VA examination of April 2002, the amount of 
time that has elapsed since then, and the more recently dated 
medical records supporting the veteran's allegation of 
increased disablement, it is the Board's judgment that there 
is a duty to provide the veteran with a more current VA 
examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005); Caffrey v. Brown, 6 Vet. App. 377, 383-4 
(1994).  The examination must take into account functional 
loss due to any pain, weakness, incoordination, fatigability, 
or flare-ups of such symptoms that may be present.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v, Brown, 8 Vet. App. 202 (1995).

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
While a claim for service connection is not at issue here, 
the veteran should be provided notice of the type of 
information or evidence necessary to establish an increased 
rating and an effective date such a rating.  

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must also assure 
compliance with the requirements of the 
VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 and 
its implementing regulations.  The 
AMC/RO should provide the veteran 
written notification specific to his 
claim for an increased initial rating 
in excess of 10 percent for 
degenerative disc disease of the lumbar 
spine.

In addition, the AMC/RO should send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a higher rating and an 
effective date for such a rating for his 
degenerative disc disease of the lumbar 
spine, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for degenerative disc disease 
of the lumbar spine.  After securing the 
necessary releases, all such records that 
are not already in the claims folder 
should be obtained.

3.  After the above development has been 
completed and all records received have 
been associated with the claims file, the 
RO should make arrangements with the 
appropriate VA medical facility or 
facilities for the veteran to be afforded 
a VA examination for the purpose of 
determining the current severity of his 
service-connected degenerative disc 
disease of the lumbar spine.

The RO should send the claims file to 
the examiner for review, and the 
clinician should indicate that the 
claims file was reviewed, to include 
the service medical records and the 
December 2003 CT scan, and any 
additional records obtained by the RO 
pursuant to this remand.  The 
examination must include range of 
motion studies of the lumbar spine and 
any other tests deemed necessary to 
determine the current severity of the 
veteran's low back disability.  After 
determining the range of motion of the 
lumbar spine, the examiner should opine 
whether it is at least as likely as not 
(50 percent or greater probability) 
that there is any additional functional 
loss (i.e., additional loss of motion) 
due to pain or flare-ups of pain 
supported by adequate objective 
findings, or due to weakness on 
movement, excess fatigability, 
incoordination or any other symptom or 
sign secondary to degenerative disc 
disease. 

4.  Thereafter, the RO should review 
the claims file and ensure that no 
other notification or development 
action, in addition to that directed 
above, is required.  If further action 
is required, the RO should undertake it 
before further adjudication of the 
claim.

5.  After completing any additional 
development deemed necessary, the RO must 
readjudicate the claim for entitlement to 
the assignment of an initial or staged 
compensable rating for degenerative disc 
disease of the lumbar spine from January 
14, 2002 through September 25, 2003, and 
to a rating in excess of 10 percent 
thereafter.  

6.  If the appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case, which addresses all relevant action 
taken on the claim and any evidence added 
to the record since the September 2004 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

